DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
Notice of References cites a bunch of references, out of which US-2018/0096936, US-9214488 and US-2012/0242876 are the most important, and read most closely on claim 1.  In particular, the ‘936 reference above reads on the limitations related to through silicon vias (FIG. 3A, 322; FIG. 3C, 322), the isolation trench between pixels (FIG. 3A, 318; FIG. 3C, 318), the device overall (FIG. 3A), various dielectrics and in particular the organic ones (pars. 25-28, 35).   The above brief description of reference covers most of structural limitations of claim 1 and necessitates many of process-specific limitations of claim 1 (such as use of dielectrics and photoresists for masking steps; these are necessary steps in semiconductor manufacturing in order to form layers in desired shape).   Separately, use of barrier/seed layers for formation of TSVs is another standard procedure in formation of many types of interconnect (even standard copper vias use such a process). 
To elaborate briefly on the above, every limitation taken separately is known in the prior art.  However, when taken all together, the limitations have such weight that Examiner is unable to argue for obviousness of the rejection of claim, without being open to a credible argument of hindsight reconstruction.  Hence, claims are indicated as allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/01/22


/Mounir S Amer/Primary Examiner, Art Unit 2894